J-E01005-19

                          2019 PA Super 281


 IN RE: ADOPTION OF K.M.G.           :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: T.L.G., MOTHER           :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 580 WDA 2018

                  Appeal from the Decree March 5, 2018
    In the Court of Common Pleas of McKean County Orphans' Court at
                           No(s): 42-17-0239

 IN RE: ADOPTION OF: A.M.G.          :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: T.L.G., MOTHER           :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 581 WDA 2018

                  Appeal from the Decree March 5, 2018
    In the Court of Common Pleas of McKean County Orphans' Court at
                         No(s): No. 42-17-0240

 IN RE: ADOPTION OF S.A.G.           :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: T.L.G., MOTHER           :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 582 WDA 2018

                  Appeal from the Decree March 5, 2018
    In the Court of Common Pleas of McKean County Orphans' Court at
                         No(s): No. 42-17-0241

 IN RE: ADOPTION OF J.C.C.           :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
J-E01005-19


 APPEAL OF: T.L.G., MOTHER                :
                                          :
                                          :
                                          :
                                          :
                                          :   No. 583 WDA 2018

                   Appeal from the Decree March 5, 2018
     In the Court of Common Pleas of McKean County Orphans' Court at
                            No(s): 42-17-0242


BEFORE: PANELLA, P.J., BENDER, P.J.E., LAZARUS, J., OLSON, J., DUBOW,
        J., KUNSELMAN, J., NICHOLS, J., MURRAY, J., and McLAUGHLIN,
        J.

CONCURRING/DISSENTING OPINION BY OLSON, J.:

                                                FILED SEPTEMBER 13, 2019

      I concur in the Learned Majority’s conclusion that this Court lacks

authority to consider, sua sponte, whether a conflict exists between a child’s

legal interest and the child’s best interest in the context of a contested

termination of parental rights proceeding. See Majority Opinion at 10. I write

separately, however, to express my view that, in light of this conclusion, the

remainder of the Majority’s determinations as to the second, third, and fourth

issues certified for review are advisory in nature. Hence, I would not express

any opinion on these matters within the context of this appeal.

      It is well-settled that courts should refrain from addressing legal issues

in the abstract and which are not pertinent to the resolution of the particular

dispute   before   them.     See   Pittsburgh     Palisades    Park,   LLC   v.

Commonwealth, 888 A.2d 655, 659 (Pa. 2005) (“The courts in our

Commonwealth do not render decisions in the abstract or offer purely advisory


                                     -2-
J-E01005-19



opinions[.]”). Once the Majority determined that this Court lacks authority to

raise the conflicts issue on its own, the related standard of review and best

practice issues lost any meaningful relevance in the dispute before us and

made judicial consideration of these matters imprudent.       See Stuckley v.

Zoning Hearing Bd. Of Newtown Tp., 79 A.3d 510, 516 (Pa. 2013) (“Where

the issues in a case are moot, any opinion issued would be merely advisory

and,   therefore, inappropriate.”); see also City of Philadelphia v.

Commonwealth, 838 A.2d 566, 577 (Pa. 2003) (“judicial intervention is

appropriate only where the underlying controversy is real and concrete, rather

than abstract”).

       In its opinion, the Majority initially concludes that this Court does not

enjoy “the authority to review sua sponte whether a conflict existed between

counsel’s representation and the child’s stated preference in an involuntary

termination of parental rights proceeding.” Majority Opinion at 10. Having

made this determination, the Majority then goes on to state its views as to

the standard of review that applies when reviewing an orphans’ court decision

holding that a guardian ad litem does not have a conflict, the standard of

review that applies when a party fails to raise a conflict issue before the

orphans’ court and, instead, raises it for the first time on appeal, and the best

practices for an orphans’ court to follow in determining whether a guardian

has a conflict. See Majority Opinion at 10-12. In light of the Majority’s initial

conclusion, it follows, a fortiori, that the remaining issues are unnecessary to

our resolution of this appeal and best avoided.

                                      -3-
J-E01005-19



      Admittedly, the views expressed by the Majority with respect to the

second, third, and fourth issues accepted for review do not differ materially

from the legal framework within which we consider the vast majority of similar

issues raised in other appeals.     Nevertheless, I believe that caution and

prudence dictate that we refrain from legal pronouncements that are not

necessitated by the facts or procedural posture of the matter before us. For

this reason, I am unable to join my wise colleagues in their disposition of the

second, third, and fourth claims certified for our review.

            Judge Nichols joins this concurring/ dissenting opinion.




                                     -4-